                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF RHODE ISLAND


PEDRO B.                                           :
                                                   :
v.                                                 :      C.A. No. 19-00347-WES
                                                   :
ANDREW M. SAUL, Commissioner                       :
Social Security Administration                     :


                               REPORT AND RECOMMENDATION

Lincoln D. Almond, United States Magistrate Judge


          This matter is before the Court for judicial review of a final decision of the Commissioner of

the Social Security Administration (“Commissioner”) denying Supplemental Security Income (“SSI”)

and Disability Insurance Benefits (“DIB”) under the Social Security Act (the “Act”), 42 U.S.C. §

405(g).     Plaintiff filed his Complaint June 25, 2019 seeking to reverse the Decision of the

Commissioner. On December 2, 2019, Plaintiff filed a Motion to Reverse the Decision of the

Commissioner. (ECF No. 9). On January 31, 2020, Defendant filed a Motion to Affirm the

Commissioner’s Decision. (ECF No. 12).

          This matter has been referred to me for preliminary review, findings and recommended

disposition. 28 U.S.C. § 636(b)(1)(B); LR Cv 72. Based upon my review of the record, the parties’

submissions and independent research, I find that there is substantial evidence in this record to support

the Commissioner’s decision and findings that Plaintiff is not disabled within the meaning of the Act.

Consequently, I recommend that Plaintiff’s Motion to Reverse (ECF No. 9) be DENIED and that the

Commissioner’s Motion to Affirm (ECF No. 12) be GRANTED.
         I.       PROCEDURAL HISTORY

         Plaintiff filed applications for SSI on August 7, 2017 (Tr. 288-310) and DIB on August 8, 2017

(Tr. 313-314) alleging disability since January 1, 2015.1 The applications were denied initially on

September 15, 2017 (Tr. 112-130) and September 25, 2017 (Tr. 176-184) and on reconsideration on

December 22, 2017. (Tr. 132-151, 152-171). Plaintiff requested an Administrative Hearing. On July

24, 2018, a hearing was held before Administrative Law Judge Paul Goodale (the “ALJ”) at which

time Plaintiff, represented by counsel and assisted by an interpreter, and a Vocational Expert (“VE”)

appeared and testified. (Tr. 36-80). The ALJ issued an unfavorable decision to Plaintiff on October

1, 2018. (Tr. 15-35). The Appeals Council denied Plaintiff’s request for review on May 14, 2019.

(Tr. 1-4). Therefore, the ALJ’s decision became final. A timely appeal was then filed with this Court.

         II.      THE PARTIES’ POSITIONS

         Plaintiff argues that his RFC precludes both his past work and all work and thus the ALJ’s Step

4 and 5 findings are not supported by substantial evidence

         The Commissioner disputes Plaintiff’s claims and contends that the ALJ’s Step 4 finding is

supported by the record and must be affirmed.

         III.     THE STANDARD OF REVIEW

         The Commissioner’s findings of fact are conclusive if supported by substantial evidence. 42

U.S.C. § 405(g). Substantial evidence is more than a scintilla – i.e., the evidence must do more than

merely create a suspicion of the existence of a fact and must include such relevant evidence as a

reasonable person would accept as adequate to support the conclusion. Ortiz v. Sec’y of HHS, 955

F.2d 765, 769 (1st Cir. 1991) (per curiam); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir.

1981).




 1
     Plaintiff amended his onset date from February 1, 2010 to January 1, 2015 at the hearing. (Tr. 334).

                                                         ‐2-
        Where the Commissioner’s decision is supported by substantial evidence, the court must

affirm, even if the court would have reached a contrary result as finder of fact. Rodriguez Pagan v.

Sec’y of HHS, 819 F.2d 1, 3 (1st Cir. 1987); Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991).

The court must view the evidence as a whole, taking into account evidence favorable as well as

unfavorable to the decision. Frustaglia v. Sec’y of HHS, 829 F.2d 192, 195 (1st Cir. 1987); Parker v.

Bowen, 793 F.2d 1177 (11th Cir. 1986) (court also must consider evidence detracting from evidence

on which Commissioner relied).

        The court must reverse the ALJ’s decision on plenary review, however, if the ALJ applies

incorrect law, or if the ALJ fails to provide the court with sufficient reasoning to determine that he or

she properly applied the law. Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999) (per curiam); accord

Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991). Remand is unnecessary where all of the

essential evidence was before the Appeals Council when it denied review, and the evidence establishes

without any doubt that the claimant was disabled. Seavey v. Barnhart, 276 F.3d 1, 11 (1st Cir. 2001)

citing, Mowery v. Heckler, 771 F.2d 966, 973 (6th Cir. 1985).

        The court may remand a case to the Commissioner for a rehearing under sentence four of 42

U.S.C. § 405(g); under sentence six of 42 U.S.C. § 405(g); or under both sentences. Seavey, 276 F.3d

at 8. To remand under sentence four, the court must either find that the Commissioner’s decision is

not supported by substantial evidence, or that the Commissioner incorrectly applied the law relevant

to the disability claim. Id.; accord Brenem v. Harris, 621 F.2d 688, 690 (5th Cir. 1980) (remand

appropriate where record was insufficient to affirm, but also was insufficient for district court to find

claimant disabled).

        Where the court cannot discern the basis for the Commissioner’s decision, a sentence-four

remand may be appropriate to allow her to explain the basis for her decision. Freeman v. Barnhart,

274 F.3d 606, 609-610 (1st Cir. 2001). On remand under sentence four, the ALJ should review the


                                                   ‐3-
case on a complete record, including any new material evidence. Diorio v. Heckler, 721 F.2d 726,

729 (11th Cir. 1983) (necessary for ALJ on remand to consider psychiatric report tendered to Appeals

Council). After a sentence four remand, the court enters a final and appealable judgment immediately,

and thus loses jurisdiction. Freeman, 274 F.3d at 610.

       In contrast, sentence six of 42 U.S.C. § 405(g) provides:

               The court...may at any time order additional evidence to be taken
               before the Commissioner of Social Security, but only upon a showing
               that there is new evidence which is material and that there is good cause
               for the failure to incorporate such evidence into the record in a prior
               proceeding;

42 U.S.C. § 405(g). To remand under sentence six, the claimant must establish: (1) that there is new,

non-cumulative evidence; (2) that the evidence is material, relevant and probative so that there is a

reasonable possibility that it would change the administrative result; and (3) there is good cause for

failure to submit the evidence at the administrative level. See Jackson v. Chater, 99 F.3d 1086, 1090-

1092 (11th Cir. 1996).

       A sentence six remand may be warranted, even in the absence of an error by the Commissioner,

if new, material evidence becomes available to the claimant. Id. With a sentence six remand, the

parties must return to the court after remand to file modified findings of fact. Id. The court retains

jurisdiction pending remand and does not enter a final judgment until after the completion of remand

proceedings. Id.

       IV.     THE LAW

       The law defines disability as the inability to do any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve months. 42

U.S.C. §§ 416(i), 423(d)(1); 20 C.F.R. § 404.1505. The impairment must be severe, making the




                                                  ‐4-
claimant unable to do her previous work, or any other substantial gainful activity which exists in the

national economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.

        A.      Treating Physicians

        Substantial weight should be given to the opinion, diagnosis and medical evidence of a treating

physician unless there is good cause to do otherwise. See Rohrberg v. Apfel, 26 F. Supp. 2d 303, 311

(D. Mass. 1998); 20 C.F.R. § 404.1527(d). If a treating physician’s opinion on the nature and severity

of a claimant’s impairments is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in the record, the ALJ

must give it controlling weight. 20 C.F.R. § 404.1527(d)(2). The ALJ may discount a treating

physician’s opinion or report regarding an inability to work if it is unsupported by objective medical

evidence or is wholly conclusory. See Keating v. Sec’y of HHS, 848 F.2d 271, 275-276 (1st Cir. 1988).

        Where a treating physician has merely made conclusory statements, the ALJ may afford them

such weight as is supported by clinical or laboratory findings and other consistent evidence of a

claimant’s impairments. See Wheeler v. Heckler, 784 F.2d 1073, 1075 (11th Cir. 1986). When a

treating physician’s opinion does not warrant controlling weight, the ALJ must nevertheless weigh the

medical opinion based on the (1) length of the treatment relationship and the frequency of examination;

(2) the nature and extent of the treatment relationship; (3) the medical evidence supporting the opinion;

(4) consistency with the record as a whole; (5) specialization in the medical conditions at issue; and

(6) other factors which tend to support or contradict the opinion. 20 C.F.R § 404.1527(c). However,

a treating physician’s opinion is generally entitled to more weight than a consulting physician’s

opinion. See 20 C.F.R. § 404.1527(c)(2).

        The ALJ is required to review all of the medical findings and other evidence that support a

medical source’s statement that a claimant is disabled. However, the ALJ is responsible for making

the ultimate determination about whether a claimant meets the statutory definition of disability. 20


                                                   ‐5-
C.F.R. § 404.1527(e). The ALJ is not required to give any special significance to the status of a

physician as treating or non-treating in weighing an opinion on whether the claimant meets a listed

impairment, a claimant’s residual functional capacity (see 20 C.F.R. §§ 404.1545 and 404.1546), or

the application of vocational factors because that ultimate determination is the province of the

Commissioner. 20 C.F.R. § 404.1527(e). See also Dudley v. Sec’y of HHS, 816 F.2d 792, 794 (1st

Cir. 1987).

         B.     Developing the Record

         The ALJ has a duty to fully and fairly develop the record. Heggarty v. Sullivan, 947 F.2d 990,

997 (1st Cir. 1991). The Commissioner also has a duty to notify a claimant of the statutory right to

retained counsel at the social security hearing, and to solicit a knowing and voluntary waiver of that

right if counsel is not retained. See 42 U.S.C. § 406; Evangelista v. Sec’y of HHS, 826 F.2d 136, 142

(1st Cir. 1987). The obligation to fully and fairly develop the record exists if a claimant has waived the

right to retained counsel, and even if the claimant is represented by counsel. Id. However, where an

unrepresented claimant has not waived the right to retained counsel, the ALJ’s obligation to develop a

full and fair record rises to a special duty. See Heggarty, 947 F.2d at 997, citing Currier v. Sec’y of

Health Educ. and Welfare, 612 F.2d 594, 598 (1st Cir. 1980).

         C.     Medical Tests and Examinations

         The ALJ is required to order additional medical tests and exams only when a claimant’s

medical sources do not give sufficient medical evidence about an impairment to determine whether the

claimant is disabled. 20 C.F.R. § 416.917; see also Conley v. Bowen, 781 F.2d 143, 146 (8th Cir.

1986). In fulfilling his duty to conduct a full and fair inquiry, the ALJ is not required to order a

consultative examination unless the record establishes that such an examination is necessary to enable

the ALJ to render an informed decision. Carrillo Marin v. Sec’y of HHS, 758 F.2d 14, 17 (1st Cir.

1985).


                                                   ‐6-
        D.      The Five-step Evaluation

        The ALJ must follow five steps in evaluating a claim of disability. See 20 C.F.R. §§ 404.1520,

416.920. First, if a claimant is working at a substantial gainful activity, she is not disabled. 20 C.F.R.

§ 404.1520(b). Second, if a claimant does not have any impairment or combination of impairments

which significantly limit her physical or mental ability to do basic work activities, then she does not

have a severe impairment and is not disabled. 20 C.F.R. § 404.1520(c). Third, if a claimant’s

impairments meet or equal an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1, she is

disabled. 20 C.F.R. § 404.1520(d). Fourth, if a claimant’s impairments do not prevent her from doing

past relevant work, she is not disabled. 20 C.F.R. § 404.1520(e). Fifth, if a claimant’s impairments

(considering her residual functional capacity, age, education, and past work) prevent her from doing

other work that exists in the national economy, then she is disabled. 20 C.F.R. § 404.1520(f).

Significantly, the claimant bears the burden of proof at steps one through four, but the Commissioner

bears the burden at step five. Wells v. Barnhart, 267 F. Supp. 2d 138, 144 (D. Mass. 2003) (five-step

process applies to both SSDI and SSI claims).

        In determining whether a claimant’s physical and mental impairments are sufficiently severe,

the ALJ must consider the combined effect of all of the claimant’s impairments and must consider any

medically severe combination of impairments throughout the disability determination process. 42

U.S.C. § 423(d)(2)(B). Accordingly, the ALJ must make specific and well-articulated findings as to

the effect of a combination of impairments when determining whether an individual is disabled. Davis

v. Shalala, 985 F.2d 528, 534 (11th Cir. 1993).

        The claimant bears the ultimate burden of proving the existence of a disability as defined by

the Social Security Act. Seavey, 276 F.3d at 5. The claimant must prove disability on or before the

last day of her insured status for the purposes of disability benefits. Deblois v. Sec’y of HHS, 686 F.2d




                                                   ‐7-
76 (1st Cir. 1982), 42 U.S.C. §§ 416(i)(3), 423(a), (c). If a claimant becomes disabled after she has lost

insured status, her claim for disability benefits must be denied despite her disability. Id.

        E.       Other Work

        Once the ALJ finds that a claimant cannot return to her prior work, the burden of proof shifts

to the Commissioner to establish that the claimant could perform other work that exists in the national

economy. Seavey, 276 F.3d at 5. In determining whether the Commissioner has met this burden, the

ALJ must develop a full record regarding the vocational opportunities available to a claimant. Allen

v. Sullivan, 880 F.2d 1200, 1201 (11th Cir. 1989). This burden may sometimes be met through

exclusive reliance on the Medical-Vocational Guidelines (the “grids”). Seavey, 276 F.3d at 5.

Exclusive reliance on the “grids” is appropriate where the claimant suffers primarily from an exertional

impairment, without significant non-exertional factors. Id.; see also Heckler v. Campbell, 461 U.S.

458 (1983) (exclusive reliance on the grids is appropriate in cases involving only exertional

impairments, impairments which place limits on an individual’s ability to meet job strength

requirements).

        Exclusive reliance is not appropriate when a claimant is unable to perform a full range of work

at a given residual functional level or when a claimant has a non-exertional impairment that

significantly limits basic work skills. Nguyen, 172 F.3d at 36. In almost all of such cases, the

Commissioner’s burden can be met only through the use of a vocational expert. Heggarty, 947 F.2d

at 996. It is only when the claimant can clearly do unlimited types of work at a given residual functional

level that it is unnecessary to call a vocational expert to establish whether the claimant can perform

work which exists in the national economy. See Ferguson v. Schweiker, 641 F.2d 243, 248 (5th Cir.

1981). In any event, the ALJ must make a specific finding as to whether the non-exertional limitations

are severe enough to preclude a wide range of employment at the given work capacity level indicated

by the exertional limitations.


                                                   ‐8-
        1.      Pain

        “Pain can constitute a significant non-exertional impairment.” Nguyen, 172 F.3d at 36.

Congress has determined that a claimant will not be considered disabled unless he furnishes medical

and other evidence (e.g., medical signs and laboratory findings) showing the existence of a medical

impairment which could reasonably be expected to produce the pain or symptoms alleged. 42 U.S.C.

§ 423(d)(5)(A). The ALJ must consider all of a claimant’s statements about his symptoms, including

pain, and determine the extent to which the symptoms can reasonably be accepted as consistent with

the objective medical evidence. 20 C.F.R. § 404.1528. In determining whether the medical signs and

laboratory findings show medical impairments which reasonably could be expected to produce the pain

alleged, the ALJ must apply the First Circuit’s six-part pain analysis and consider the following factors:

                (1)     The nature, location, onset, duration, frequency, radiation, and
                intensity of any pain;

                (2)    Precipitating and aggravating factors (e.g., movement, activity,
                environmental conditions);

                (3)    Type, dosage, effectiveness, and adverse side-effects of any
                pain medication;

                (4)     Treatment, other than medication, for relief of pain;

                (5)     Functional restrictions; and

                (6)     The claimant’s daily activities.

Avery v. Sec’y of HHS, 797 F.2d 19, 29 (1st Cir. 1986). An individual’s statement as to pain is not,

by itself, conclusive of disability. 42 U.S.C. § 423(d)(5)(A).

        2.      Credibility

        Where an ALJ decides not to credit a claimant’s testimony about pain, the ALJ must articulate

specific and adequate reasons for doing so, or the record must be obvious as to the credibility finding.

Rohrberg, 26 F. Supp. 2d at 309. A reviewing court will not disturb a clearly articulated credibility

finding with substantial supporting evidence in the record. See Frustaglia, 829 F.2d at 195. The failure

                                                   ‐9-
to articulate the reasons for discrediting subjective pain testimony requires that the testimony be

accepted as true. See DaRosa v. Sec’y of Health and Human Servs., 803 F.2d 24 (1st Cir. 1986).

        A lack of a sufficiently explicit credibility finding becomes a ground for remand when

credibility is critical to the outcome of the case. See Smallwood v. Schweiker, 681 F.2d 1349, 1352

(11th Cir. 1982). If proof of disability is based on subjective evidence and a credibility determination

is, therefore, critical to the decision, “the ALJ must either explicitly discredit such testimony or the

implication must be so clear as to amount to a specific credibility finding.” Foote v. Chater, 67 F.3d

1553, 1562 (11th Cir. 1995) (quoting Tieniber v. Heckler, 720 F.2d 1251, 1255 (11th Cir. 1983)).

        V.      APPLICATION AND ANALYSIS

        A.      The ALJ’s Decision

        The ALJ decided this case adverse to Plaintiff at Step 4 with an alternate Step 5 finding. At

Step 2, the ALJ found that Plaintiff’s back and shoulder impairments, depression, anxiety, PTSD and

cannabis abuse disorder were “severe” impairments. (Tr. 24). The ALJ concluded that Plaintiff

retained the RFC to perform a limited range of light work. (Tr. 26). At Step 4, the ALJ found that

Plaintiff was able to perform past work “as generally performed.” (Tr. 30). And, alternatively, the

ALJ held at Step 5 that Plaintiff could perform other light, unskilled positions and thus was not

disabled. (Tr. 31).

        B.      Plaintiff Has Shown No Step 4 Error

        Plaintiff contends that, based on the VE’s testimony, his RFC precludes his past work and all

other work. Thus, he argues that the ALJ erred by not finding him to be disabled within the meaning

of the Social Security Act.

        As to Step 4, Plaintiff takes issue with the VE’s classification of his past “light assembler” job

as light work. Plaintiff contends that, because it is undisputed he lifted more than fifty pounds in that

job (Tr. 56), it should have been classified as medium work and thus is precluded by his RFC.


                                                  ‐10-
        The ALJ was tasked at Step 4 with considering the nature, skill and exertional level of

Plaintiff’s past work, and whether he has the ability to perform that past work as “actually performed”

by him or as “generally performed” in the economy. See 20 C.F.R. §§ 404.1560(b)(2); Manuel L. v.

Saul, C.A. No. 18-451-MSM, 2019 WL 5445920, at **7-8 (D.R.I. Oct. 24, 2019). The ALJ can

consider opinion testimony from the VE in order to classify past relevant work and to determine if the

RFC accommodates any of that work. See 20 C.F.R. §§ 404.1520 and 404.1560(b)(2).

        Here, the ALJ found at Step 4 that Plaintiff was capable of performing his past work as an

assembler “as generally performed.” (Tr. 30). Assuming the ALJ credited Plaintiff’s testimony that

he lifted fifty pounds or more in his past assembler job, then that job “as actually performed” was

medium and precluded by his RFC. However, the VE unequivocally identified this job as a light

classification job. (Tr. 69). Thus, there is substantial evidence in the record supporting the ALJ’s

finding that Plaintiff could perform his past assembler job “as generally performed.” (Tr. 30). While

the VE’s testimony and the ALJ’s Step 4 finding could have been more developed, the bottom line is

that the finding has substantial evidentiary support in the record and thus must be affirmed. There was

clearly no Step 4 error.2

        CONCLUSION

        For the reasons discussed herein, I recommend that Plaintiff’s Motion to Reverse (ECF No. 9)

be DENIED and that the Commissioner’s Motion to Affirm (ECF No. 12) be GRANTED. I further

recommend that Final Judgment enter in favor of Defendant.

        Any objection to this Report and Recommendation must be specific and must be filed with the

Clerk of the Court within fourteen days of its receipt. See Fed. R. Civ. P. 72(b); LR Cv 72. Failure to

file specific objections in a timely manner constitutes waiver of the right to review by the District Court



  2
      Since the ALJ’s Step 4 finding is clearly supported by substantial evidence and thus dispositive, there is no
need to address Plaintiff’s second claim of error as to the alternate Step 5 finding.

                                                        ‐11-
and the right to appeal the District Court’s decision. See United States v. Valencia-Copete, 792 F.2d

4, 6 (1st Cir. 1986); Park Motor Mart, In. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).



 /s/ Lincoln D. Almond
LINCOLN D. ALMOND
United States Magistrate Judge
March 3, 2020




                                                 ‐12-
